DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: means for the continuous movement and individual exposure means for the generation of image points in claim 7.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shirota et al. [US 2003/0214644] in view of Taniguchi et al. [WO 2006/109709].
For claim 1, Shirota teaches a method for the exposure of image points (irradiation regions 61, see [0040]) of a layer comprising a photosensitive material on a substrate by means of an optical system (DMD 42 image projected onto resist of substrate 9, see Fig. 2and [0032]-[0035]), said method comprising:
continuously moving the image points with respect to the optical system (continuously moving the stage 2 in the main scanning direction, see [0045]); and controlling a plurality of secondary beams by use of the optical system individually for individual exposures of each image point (irradiation regions 61 correspond to the micromirrors of DMD, see [0041]), whereby the secondary beams are put either into an ON state or into an OFF state,
wherein a) secondary beams in the ON state produce an individual exposure of the image point assigned to the respective secondary beam and b) secondary beams in the OFF state do not produce any individual exposure of the image point assigned to the respective secondary beam (ON/OFF controlling irradiation, see [0039]),
wherein, for the generation of image points with grey tones n>1, individual exposures are carried out by different secondary beams with individual doses D, wherein the grey tone G of each image point is defined by the sum of the individual doses D (repeated exposure of a particular writing cell to achieve desired gradation, see [0046]-[0048]).
Shirota fails to explicitly teach the intensity profiles of the secondary beams overlap with respect to each image point to define the grey tone G of each image point.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the overlapping illumination spots as taught by Taniguchi in the irradiation of the image point regions as taught by Shirota, in order to allow for overlapping Gaussian irradiation profiles to provide uniform exposure patterns while exposing areas that would otherwise be left unexposed in the portions left between the spots.
For claim 7, Shirota teaches a device (see Fig. 1) for the exposure of image points of a photosensitive layer including a photosensitive material on a substrate by means of an optical system (DMD 42 image projected onto resist of substrate 9, see Fig. 2and [0032]-[0035]), said device comprising: 
means for the continuous movement (a stage moving mechanism 31 for moving the stage 2 in the Y direction in FIG. 2) of the image points with respect to the optical system;  
control means for the individual control of a plurality of secondary beams by means of the optical system (DMD 42 having an ON/OFF state for controlling irradiation, see [0039]) for individual exposures of each image point, whereby the secondary beams can be put either into an ON state or into an OFF state; and individual exposure means (controller 5 for controlling DMD 42 in on and off state based on data in memory cell for creating exposure pattern, see [0039] and [0046]-[0048]) for the generation of image points with grey tones by n>1 individual exposures by means of different secondary beams with individual doses D,
wherein a) secondary beams in the ON state produce an individual exposure of the image point assigned to the respective secondary beam and b) secondary beams in the OFF state do not 
Shirota fails to explicitly teach the intensity profiles of the secondary beams overlap with respect to each image point to define the grey tone G of each image point.
Taniguchi teaches the intensity profiles of the secondary beams overlap with respect to each image point to define the grey tone G of each image point (overlapping pixel spots as shown in Fig. 4 and described in the description of Fig. 4 in paragraph [0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the overlapping illumination spots as taught by Taniguchi in the irradiation of the image point regions as taught by Shirota, in order to allow for overlapping Gaussian illumination profiles to provide uniform exposure patterns while exposing areas that would otherwise be left unexposed in the portions left between the spots.
For claim 2, Shirota teaches the grey tones are defined by a) n individual exposures with constant individual doses D (filter 44 controls light on DMD 42 while number of exposures in a specific writing cell 620 determines gradation, see [0034] and [0046]-[0047]) and/or b) n individual exposures with different individual doses D due to a change in the radiation intensity of the secondary beams.
For claim 3, Shirota teaches grouping together grey tones of a plurality of adjacent image points to form an image point region to produce the definition of an averaged grey-tone value of the image point region (grouping irradiation regions to form light per unit area Q1 in line 71, see [0050]-[0051] and Figs. 8A-8C).
For claims 4 and 8, Shirota teaches generating the secondary beams from a primary beam generated from a radiation source by use of the optical system (from source 41, see Fig. 2).
For claims 5 and 9, Shirota teaches controlling the secondary beams in synchrony by use of the optical system (reset pulse applied to the DMD generates pattern by changing spatial distribution of ON/OFF state on each of the mirrors, each micromirror generates a light segment that represents a secondary beam of the claim, see [0036]).
For claims 6 and 10, Shirota teaches the optical system is a maskless optical system (DMD 42, se Fig. 2).
For claims 12 and 14, Shirota teaches the optical system for generating the secondary beam from the primary beam generated from a radiation source (41) is a micro mirror device (DMD 42).
For claims 13 and 15, Shirota teaches the secondary beams are controlled exclusively in synchrony by use of the optical system (reset pulse applied to the DMD generates pattern by changing spatial distribution of ON/OFF state on each of the mirrors, each micromirror generates a light segment that represents a secondary beam of the claim, see [0036]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shirota in view of Sandstrom [US 2005/0084766].
For claim 11, Shirota fails to teach the grey tones of a plurality of adjacent image points are grouped together to form an image point region by use of a dithering algorithm.
Sandstrom teaches the grey tones of a plurality of adjacent image points are grouped together to form an image point region by use of a dithering algorithm (dithering along line with adjacent pixels in middle column, see [0141] and Fig. 8).
.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Taniguchi is relied upon to teach the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759